PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the January 6, 2012, order denying the defendant’s amended petition for injunction or declaratory relief regard-mg designation as a sexual predator, in Nassau County Circuit Court case number 07-852-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
WOLF, THOMAS, and CLARK, JJ„ concur.